Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 5, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  161806(71)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
                                                                    SC: 161806
  v                                                                 COA: 345490
                                                                    Muskegon CC: 18-002494-FC
  DARRIUS ZARRAN WILLIAMS,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant for a stay to allow
  him to file a supplement raising an additional issue is GRANTED. The supplement will
  be accepted for filing if submitted on or before May 24, 2021.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   March 5, 2021

                                                                               Clerk